Title: [Diary entry: 18 October 1787]
From: Washington, George
To: 

Thursday 18th. Rid into the Neck, to Muddy hole, and French’s. At the first dbled. the small heaps of buck Wheat in the Morning whilst the dew was on. Finished sowing & plowing the 6 Bls. of Winter vetches and harrowing in half a bushel of red clover seed between the branch by the Orchard, and the Road leading to and from the Negro quarters. At Muddy hole finished late in the Afternoon the ditch round the Barn and dug the Irish Potatoes in the experimental ground (adjoining the ½ Acre of Sweet Pot[atoe]s) which being half of the red and half of the white in alternate rows through the pie[ce] (half acre) turned out as follow— 


redB[ushels]
Wht.B[ushels]


In the ½ wch. had been dunged—
11
8¼


½ wch. had no dung—
6
3½


Total ½ acre
17
11¾


diffe. betwn. red & whe.
5
4¼

 In the afternoon of yesterday the hands from the Ho., except the Carpenters, went after they returned from the Neck, to French’s; to get up, and secure as much of the Pease there as they could & with the hands belonging to the Plantation were employed in the same manner today—great loss by the frost—the ripe pease opening and shedding and the green ones—together with the vines turned quite black and as if parboild. Carried the Pease and Vines which appeared to be cured, into one end of the Tobo. House in field No. . In the evening Mr. Houston & Lady, and Miss Maria Livingston her Sister, came in and stayed all Night.